Citation Nr: 1545544	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  11-24 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a right ear hearing loss disability.

3.  Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran had active service from July 1996 to July 1999 and from May 2007 to February 2008.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.  The matters were subsequently transferred to the RO in Fargo, North Dakota.  

In August 2014, the Board remanded the matters of entitlement to service connection for a hearing loss disability, a right knee disability and a neck disability for additional development.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

In an August 2015 rating decision, the Appeals Management Center granted service connection for a right knee disability.  This represents a full grant of the benefit sought.  Thus, that claim is no longer before the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's current neck disability was not manifest in service and is unrelated to service.

2.  The Veteran does not have right ear hearing loss of such severity to constitute a disability for VA compensation purposes. 

3.  The Veteran's left ear hearing loss disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The Veteran's neck disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  A right ear hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

3.  A left ear hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that the VA has satisfied its duty to notify.  In a January 2010 letter, the Veteran was advised of how to substantiate his claims for service connection, his and VA's respective duties in developing the claims and as to the disability rating and effective date elements of his claims.

VA has also satisfied its duty to assist.  The Veteran was afforded VA examinations in May 2010 and August 2015.  Addendum opinions regarding the Veteran's hearing loss claims were provided in June 2010 and July 2015 (by the same examiner).  The May 2010 examiner (audiologist) conducted the requisite hearing tests, physical examinations and considered the Veteran's statements prior to rendering an opinion.  The August 2015 examiner reviewed the electronic claims file, examined the Veteran and considered his statements prior to rendering an opinion.  The examiners provided rationales for the opinions offered.  Therefore, the Board finds that the examinations were adequate for adjudication purposes.  

In an October 2015 Informal Hearing Presentation, the Veteran's representative requests that the Veteran be afforded another VA audiological examination.  In that regard, the Veteran was found to not have right ear hearing loss sufficient to qualify as a disability for VA purposes.  The representative states that since the Veteran has not had an audiological examination since 2010, a current examination may reveal that his hearing loss may have progressed to now qualify as a disability for VA purposes.  However, the Board finds that a new examination is not warranted.  The representative has merely suggested, without any further evidence, that the passage of time since the last examination is sufficient to assume that the Veteran's hearing has worsened.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the mere passage of time does render a previous examination inadequate; rather, there must be evidence of a change in the condition or an allegation of worsening).  The Board has found that the May 2010 VA examination and subsequent addendums were adequate and further finds that there is no evidence of a change in the Veteran's hearing to warrant a new examination.

The Veteran's service treatment records have been obtained and considered.  Neither the Veteran nor his representative has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a) and 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection 

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

Neck Disability

Here, the record reflects competent and credible evidence of a current disability - namely a cervical sprain.  In regard to whether the Veteran had a neck injury in service, the Veteran has contended that he injured his neck after falling from a truck during service.  See August 2011 VA Form 9.  However, there are no service treatment records to corroborate this event.  The Board notes that during service, the Veteran reported hurting his back when he fell off of a roof at work.  See October 2003 Annual Certificate of Physical Condition; October 2004 service treatment record which shows exacerbation of back injury; 2008 Post-deployment health assessment report of back pain, muscle ache and stiff joints.  Although the Veteran is competent to report injuring his neck, as will be discussed below, the Board finds the Veteran's statement of in-service neck injury not credible.  Nevertheless, for the purposes of full consideration of the Veteran's claim, the Board will proceed with a full analysis of the Veteran's claim.

The Veteran was afforded a VA examination in August 2015 where the examiner noted the Veteran's diagnosis of a cervical sprain.  The Veteran reported that he thought his neck pain started at the same time of his back injury in November 2007.  The examiner opined that the Veteran's neck disability was less likely than not incurred in or caused by service.  He reasoned that the Veteran was unsure of the onset of his neck problem, but hypothesized it occurred at the time of the back injury.  The examiner classified the Veteran's statements as "clearly speculative."

The Board finds the August 2015 examination report probative in value.  In that regard, the examiner acknowledged the Veteran's statements regarding the onset of his symptoms and found them to be less than helpful in determining the etiology of the Veteran's neck problems.  There are no medical records to support the incurrence of the Veteran's neck injury.  

Every single time the Veteran has addressed his neck injury during the course of the appeal, he has referred to his back injury.  However, unlike his mid to low back injury, which was significantly documented in the service treatment records, there are no complaints or treatment for a neck injury.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board finds the Veteran's statements regarding injury to his neck while falling out of truck not credible.  If the Veteran indeed injured his neck at the same time as his back incident, the Board finds that it is reasonable to conclude that he would have reported such an injury at the same time he reported his back injury.  No such reports are evident.  

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  Therefore, entitlement to service connection for a neck disability must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. 
§ 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Ear Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

In the case of any Veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1) (West 2014).  The term chronic disease includes organic diseases of the nervous system, such as sensorineural hearing loss and tinnitus.  38 U.S.C.A. § 1101(3) (West 2014); see also 38 C.F.R. § 3.309(a) (2015).  

In regard to the Veteran's right ear, the evidence does not reflect that he suffers from impaired hearing of sufficient severity to qualify for VA disability compensation.  The Veteran was afforded a VA examination in May 2010.  The examination revealed the following puretone thresholds, in decibels:




HERTZ 



500
1000
2000
3000
4000
May 2010
RIGHT
15
10
10
5
10

The Veteran's Maryland CNC word recognition score was 96 percent in the right ear.  

There is no evidence that the Veteran's auditory thresholds in the right ear are 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz.  Nor is there any evidence that the Veteran's auditory thresholds in the left ear are 40 decibels in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz.  Finally, there is no evidence that the Veteran's speech recognition scores, using the Maryland CNC Test, are less than 94 percent.  Since having a current disability is the first element to establishing service connection, and the Veteran does not have a hearing disability, for VA purposes, in his right ear, there is no need to consider the remaining elements under Shedden.  

Moreover, presumptive service connection is not warranted because the Veteran has not shown he has a diagnosis of a chronic disease becoming manifest to a degree of 10 percent of more within one 1 year from the date of separation.  The Board concludes that the evidence does not support the claim for service connection and there is no doubt to be resolved.

Left Ear Hearing Loss

Here, the record reflects that the Veteran has a current disability - namely left ear hearing loss of such severity as to be a disability for VA compensation purposes.  The Veteran was afforded a VA examination in May 2010.  The examination revealed the following puretone thresholds, in decibels:




HERTZ 



500
1000
2000
3000
4000
May 2010
LEFT
15
5
0
10
0

The Veteran's Maryland CNC word recognition score was 80 percent in the left ear.  Based on the Veteran's Maryland CNC word recognition results, he suffers from impaired hearing in his left ear under VA standards.  
The Veteran has alleged that he was exposed to mortar rounds, 9 mm and M-16 firing during service.  The Veteran's DD 214 indicates his specialty was an engineman which reasonably could have exposed the Veteran to mortar fire.  Therefore, the Board finds that noise exposure is conceded.  

Although the Veteran has proven that he has a current disability of the left ear and in-service noise exposure, the Board finds that the evidence fails to establish a nexus between the two.  

The Veteran's claims folder was not available at the time the May 2010 VA examination and the examiner indicated she could not provide an opinion.  Subsequently, in June 2010, the examiner opined that the Veteran had normal hearing upon examination.  However, in the August 2014 Board remand, the Board found that the Veteran's word recognition scores qualified him for hearing loss for VA purposes and remanded the matter for an opinion.  In a July 2015 VA addendum medical opinion, the May 2010 examiner opined that it would be "mere speculation as to the etiology of [the Veteran's] left ear [hearing loss based on a] reduced speech recognition [score]."  

With his reduced speech recognition and no other objective evidence to support this finding I cannot resolve the issue of his left ear hearing loss (reduced speech recognition).  There aren't any previous [Maryland CNC] tests to determine if [] this was pre-existing or post-service, he had normal hearing with no threshold shifts, and he has no other noted health conditions consistent with a reduced speech recognition.  Thornton and Raffin in 1978 indicate that speech scores are quite variable and this may be a factor.

The Board finds the July 2015 addendum opinion to be of significant probative value.  The audiologist addressed the anomaly of the Veteran's left ear speech recognition score as compared to the other objective evidence of record.  She concluded that she could not provide an opinion without resorting to speculation because there could be various reasons as to why the Veteran's score was so low.  Her analysis included acknowledgement of the Veteran's conceded noise exposure; in-service puretone results; the lack of threshold shifts during service; a comparison to the Veteran's right ear speech recognition score results; and a recognized word recognition study by Thornton and Raffin.  Therefore, this is not a case in which there is available evidence that would resolve the speculative nature of the issue.

It is clear that the Veteran believes that a nexus exists. Such a lay belief sometimes is sufficient.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  It indeed is error to suggest that lay evidence can never be enough to establish that there is a nexus between a claimed condition and service.  See Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). However, the question of whether there exists a nexus in this case is medical in nature.  Of note in this regard are the complexities of the sensory system and the numerous potential causes of hearing loss based on word recognition scores.  In this case, medical knowledge, training, and/or experience is required to provide a competent opinion on nexus.  See Jones v. West, 12 Vet. App. 460 (1999).  Thus, while the Board has considered the Veteran's statements, it finds the VA examination opinion to outweigh them.

The Board further finds that presumptive service connection is not warranted because the evidence does not show that a left ear hearing loss disability was manifest to a degree of 10 percent of more within one year from the date of separation.  Regarding continuity of symptomatology, although the Veteran has asserted that his hearing loss began in 2007, it is noted that the Veteran's hearing was normal at the time of his separation examination and the Veteran denied any hearing difficulties at that time.  The first complaint of hearing loss post-service did not occur until his November 2009 claim for compensation - almost 2 years after his February 2008 separation from service.  As hearing loss was not shown at the time of the separation examination and the Veteran denied hearing loss at that time, service connection based on continuity of symptomatology after separation is not warranted.

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claim for entitlement to service connection for left ear hearing loss must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a right ear hearing loss disability is denied.

Entitlement to service connection for a left ear hearing loss disability is denied.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


